Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.14 Page 1 of 24




                     Exhibit A

                                                                         Exhibit A
                                                                          Page 3
    Case
     \.~ 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.15 Page 2 of 24



                                      SU IYI IV6 ®N S                                                                          FOR COURT USE ONLY

                                  (CITACION JUDICIAL)                                                                  (SOLO PARA USO DE LA CORTE)
NOTICE TO DEFENDANT:                                                                                               ELECTRGPJICl4LLY FILED
(AVISO AL DEMANDADO):                                                                                               Superiar Caurt of Califomia,
                                                                                                                         Dfaunty of 5an Diego
 CHARTER COMMUNICATIONS HOLDING COMPANY, LLC a
 De aware imi e ia i rty company; an DOES 1 through 10, inclusive,                                                   0310512021 at 10:55 :19 AM
                                                                                                                    i0lerk 4af the Superior CQurt
YOU ARE BEING SUED BY PLAINTIFF:                                                                                  By Iose Hemandea,Qeputy Clerk
(LO ESTA DEMANDANDO EL DEMANDANTE):

 KYEL HENDERSON, an individual,


 NOTICE! You have been sued. The court may decide against you without your being heard un!ess you respond within 30 days. Read the information
 be!ow.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to fi!e a written response at this court and have a copy
 served on the p!aintiff. A letter or phone ca!I will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the fi!ing fee, ask
 the court c!erk for a fee waiver form. If you do not fl!e your response on time, you may lose the case by defau!t, and your wages, money, and property
 may be taken without further warning from the court.
    There are other legal requirements. You may want to call an attomey right away. If you do not know an attorney, you may want to call an attomey
 referral service. If you cannot afford an attorney, you may be e!igib!e for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Setvices Web site (www.lawhelpcalifornia.org), the California Courts On!ine Self-Help Center
 (www.courtinfo.ca.govlselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any sett!ement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 lA VlSOt Lo han demandado. Si no responde dentro de 30 dias, /a cofte puede decidir en su contra sin escuchar su versf6n. Lea la informaci6n a
 continuaci6n.
    Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto sl desea que procesen su caso en la corte. Es posible que haya un fonnulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de Califomia (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en la corte que le quede mJs cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte
 que le de un formulario de exenci6n de paga de cuotas. Sf no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
 podra quitar su sueldo, dinero y bienes sin mas advertencfa.
   1-lay otros requisitos legales. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
 remisidn a abogados. Sf no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servfcios legales gratultos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de California Legal Services,
 (~.lawhe!pcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o ponicndose en contacto con la corte o el
 colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualqulerrecuperacl6n de $10,000 6 mas de valorrecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecha civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                    CASE NUMBER:
                                                                                                         (Ntimero del Caso):
(EI nombre y direcci6n de la corte es): Hall of Justice
330 West Broadway                                                                                       L 07-2021-00000629-C U-UUT-CTL
San Diego, CA 92101
The name, address, and telephone number of plaintifPs attorney, or plaintiff without an attorney, is:
(EI nombre, la direcci6n y el numero de telefono del abogado del demandante, o de/ demandante que no tiene abogado, es):
 Cindy Hickox; Stalwart Law Group; 1100 Glendon Ave. Suite 1840, Los Angeles, CA 90024; 310-954-2000

DATE:         pS0g=21                                                         Clerk, by                                                                   , Deputy
(Fecha)                                                                                                 Aa~
                                                                              (Secretario) _             r,emandB=
                                                                                                         J.                                                (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 IsE''LI
                                  1. 0    as an individual defendant.
      :~;,:,~.~-•~+~~            2. =     as the person sued under the fictitious name of (specify):


                                                                     Charter Communications Holding                Company, LLC, a Delaware limited
   ~        ~ t                      3, E-71 on behalf of (specify):
                                                                     Ilability company
                                         under:          CCP 416.10 (corporation)                                   CCP 416.60 (minor)
                                                  0      CCP 416.20 (defunct corporation)        0                  CCP 416.70 (conservatee)
                                                  ~      CCP 416.40 (association or partnership) 0                  CCP 416.90 (authorized person)
                                            ~      other (specify):
                                    4. F7N by personal delivery on (date):             ✓J~I 1~~ Z( ~,1        I
                                                                                                                                                              Paae 1
Form Adopted for Mandatory Use
  Judicdal Council of Califomia
                                                                      SUMMONS                                                      Code of Civil Procedure §§ 412.20, 4fi5
                                                                                                                                                     wmv.courlinfo.ca.gov
 SUM-100 (Rev. July 1, 20091

                                                                                                                                                           Exhibit A
                                                                                                                                                            Page 4
    Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.16 Page 3 of 24




           Ji-In Lee Houck (SBN 280088)                               ELECTIIDFIICALLY FILEII
      1                                                                 5uperiur Court of Califarnia,
           jiin@stalwartlaw.com                                            County of 5an diega
      2    David Angeloff (SBN 272929)
                                                                        [M3ZiD5'12iD27 at 10:65:19 AM
           david@stalwartlaw.com
                                                                        CIerk af the 5uperior Court
      3    Cindy Hickox (SBN 323016)                                 ®y Jose Herrrandez,Qeputy CIerk
           cindy@stalwartlaw.com
      4
           STALWART LAW GROUP, APC
      5    MAILING ADDRESS:
           8605 Santa Monica Blvd., PMB 72538
      6    West Hollywood, CA 90069
           PHYSICAL ADDRESS:
      7
           1100 Glendon Ave, Suite 1840
      8    Los Angeles, CA 90024
           Telephone: (310) 954-2000
      9    Attorneys for Plaintiff KYEL HENDERSON
     10
                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
     11
                                    FOR THE COUNTY OF SAN DIEGO
     12
a     13                                                        3F-2021-00009B29-CU-UUT-CTL
~          KYEL HENDERSON, an individual,           Case No.:
~ 14                                                COMPLAINT FOR:
                       Plaintiff,
~ 15                                                (1) DISABILITY DISCRIMINATION IN
3 16             vs.                                VIOLATION OF FAIR EMPLOYMENT
                                                    AND HOUSING ACT ("FEHA");
     17    CHARTER COMMUNICATIONS HOLDING
           COMPANY, LLC, a Delaware limited liability (2) FAILURE TO ENGAGE IN THE
     18    company; and DOES 1 through 10, inclusive, INTERACTIVE PROCESS IN
     19                                               VIOLATION OF FEHA;
                        Defendants.
     20                                               (3) FAILURE TO ACCOMMODATE IN
                                                      VIOLATION OF FEHA;
     21
     22                                             (4) FAILURE TO PREVENT
                                                    DISCRIMINATION OR RETALIATION
     23                                             IN VIOLATION OF FEHA;
     24                                             (5) RETALIATION FOR REQUESTS FOR
     25                                             ACCOMMODATION IN VIOLATION OF
                                                    FEHA; AND,
     26
                                                    (6) WRONGFUL TERMINATION IN
     27                                             VIOLATION OF PUBLIC POLICY
     28
                                                    DEMAND FOR JURY TRIAL

                                                    1
                                             COMPLAINT
                                                                                                        Exhibit A
                                                                                                         Page 5
      Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.17 Page 4 of 24




         1           Plaintiff KYEL HENDERSON (hereinafter referred to as "Plaintiff' or "HENDERS
         2 I alleges as follows for his Complaint:
         3                                             THE PARTIES
         4'          1.      Plaintiff is an individual, who at all relevant times was and is a resident of San

         5    Diego, California, in the County of San Diego.

         6           2.      Defendant is CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

         7    (hereinafter referred to as "Defendant" or "Spectrum"), a Delaware limited liability company

         8    located at 12405 Powerscourt Dr., Saint Louis, MO 63131. Plaintiff worked. at Defendant's San

         9    Diego location, located at 10450 Pacific Center Court, San Diego, CA 92121.

        10           3.      The true names and capacities, whether individual, corporate, partnership,

~       11    associate, or otherwise, of the Defendants sued herein as DOES 1 through 10, inclusive, are

ry   12       currently unknown to Plaintiff, who therefore sues said Defendants by such fictitious names.

Q n 13        Plaintiff is informed and believes, and based thereon alleges, that each of the Defendants
   D
~ ~ 14        designated herein as a DOE is legally responsible in some manner for the events and happenings

J     ~ 15    referred to herein and caused injury and damage proximately thereby to Plaintiff as hereinafter
Q       16    alleged. Plaintiff will seek to amend this Complaint to show the true names and capacities of the

F—      17    Defendants designated herein as DOES when the same have been ascertained. Whenever in this
(,n     18    Complaint reference is made to "Defendants," such allegation shall be deemed to mean the acts

        19    of Defendants acting individually, jointly, and/or severally.

        20           4.      Plaintiff is informed and believes, and thereby alleges, that each of the Defendants

        21    herein was at all times the agent and/or employee of each of the remaining Defendants, and was

        22    at all times mentioned, acting within the course and scope of said agency and/or employment,
        23    and each Defendant was acting with the full knowledge and consent of his superior or principal,

        24    and each such principal or superior at all times ratified and acquiesced in each and every act of
        25    each Defendant and agent thereof, and as such each Defendant bound the other by his act and
        26    deed. Further, each of the Defendants aided, abetted, incited, compelled, and/or coerced one
        27    another, and/or conspired with one another, to do the acts alleged herein.
        28           5.      Defendant Spectrum and DOES 1 through 10, collectively shall be referred to



                                                               2
                                                        COMPLAINT
                                                                                                              Exhibit A
                                                                                                               Page 6
     Case 3:21-cv-00614-BEN-WVG
              i                 Document 1-3 Filed 04/09/21 PageID.18 Page 5 of 24




        1 I herein as "Defendants."

       .2                                                 1~/ Do►IIJ_y

        3           6.     Venue is proper in the Superior Court of San Diego County because the County
        4   San Diego, State of California, is where the conduct, acts, inaction, statements, or omissions
        5   complained of in this Complaint took place.
        6                                     GENERAL ALLEGATIONS
        7           7.     On or about September 8, 2020, Plaintiff began working for Spectrum as a
        8   Customer Service Tech Support. Throughout his employment at Spectrum, Plaintiff performed
        9   his duties in a reasonable and competent manner.
       10           8.     In or around mid-November 2020, Plaintiff contracted Stevens-Johnson syndror
~      11   — a rare and serious disorder of the skin and mucous membranes. Symptoms of Stevens-Johnson
~      12   syndrome include skin pain, rashes, body sores, fever, fatigue, and skin shedding. As a result of
Q    a 13   this infection, Plaintiffs major life activities of working and walking were substantially limited.
     D
>    ~ 14   In addition to skin peeling all over his body, Plaintiffl s lips and tongue became extremely raw,
       15   which caused mouth pain that substantially limited Plaintiffs ability to eat, drink, swallow, and
Q    4 16   talk.
~—     17           9.     With those symptoms, Plaintiff originally believed he had contracted Covid-19,
U?     18   and saw a doctor to get tested for the virus and to discuss his symptoms. On November 17, 2020,
       19   Plaintiff emailed Laiaa Cardenas from Defendant's Human Resources deparhnent to apprise
       20   Defendant of his symptoms and to provide an update regarding his Covid-19 test. After notifying
       21   Ms. Cardenas, Plaintiff also forwarded the email to his supervisor, Carlos Beltran.
       22           10.    On or about November 21, 2020, Plaintiff emailed Ms. Cardenas and Mr. Beltran
       23   and notifred them that, while he did not test positive for Covid-19, Plaintiff had an infection that
       24   required him to be out of work through November 28, 2020.
       25           11.    On or about November 27, 2020, Plaintiff's doctor extended Plaintiff's leave
       26   through November 30, 2020. On November 27, 2020, following his doctor visit, Plaintiff went to
       27   Ms. Cardenas to drop off his doctor's note that stated his leave would be extended through
       28   November 30, 2020.


                                                               3
                                                      COMPLAINT
                                                                                                             Exhibit A
                                                                                                              Page 7
     Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.19 Page 6 of 24




        1          12.     From November 30, 2020 to December 3, 2020, Plaintiff called Defendant's
        2 I Human Resources line on numerous occasions to discuss his return-to-work date and to see if
        3 I Defendant received his Job Accommodation Request. Ms. Cardenas .finally called Plaintiff back
        4   on December 3, 2020, and told Plaintiff that Spectrum was thinking of terminating Plaintiff. Ms.
        5   Cardenas did not explain why Spectrum was planning on terminating Plaintiff and stated that the
        6   decision was not in her hands.
        7          13.     The very next day, on December 4, 2020, Plaintiff again submitted a Job
        8   Accommodation Request to Defendant which indicated Plaintiff had blisters on his tongue, no
        9   skin on his lips, swollen tonsils, and that he was unable to walk. On the.form, Plaintiff requested
       10   accommodations in the form of time off from November 19, 2020 to December 7, 2020, to rest
~      11   and recover from his infection.
~      12          14.     On or about December 4, 2020, Plaintiff was terminated and provided with the
Q    ~ 13   false and pretextual reason that he had abandoned his job. On information and belief, Plaintiff
     ~
>    ~ 14   was terminated because of his disability and/or his requests for reasonable accommodation.
J
>    ~ 15          15.     On February 24, 2021, Plaintiff filed a complaint of discrimination and related
Q    4 16   claims against Defendant with the Department of Fair Employment and Housing ("DFEH"),
f-     17   thereby exhausting his administrative remedies. On that same date, the DFEH issued Plaintiff a
(n     18   Right-to-Sue Notice. This action is filed within one year of all of Plaintiff's Right-to-Sue
       19   Notices.
       20                                     FIRST CAUSE OF ACTION
       21                           Disability Discrimination in Violation of FEHA
       22                                     Cal. Gov. Code § 12940 et seq.
       23                                        (Against All Defendants)
       24          16.     Plaintiff incorporates herein by reference, as though fully set forth herein, each
       25   and every allegation contained in paragraphs 1 through 15, inclusive of this Complaint.
       26          17.     Defendant is an employer in the State of California, as defined in the California
       27   Fair Employment and Housing Act ("FEHA"), Cal. Gov. Code § 12926.
       28


                                                             4
                                                      COMPLAINT
                                                                                                           Exhibit A
                                                                                                            Page 8
      Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.20 Page 7 of 24




         1             18.        At all relevant times herein, Plaintiff was an employee of Defendant within the
         2    meaning of Cal. Gov. Code § 12926. Defendant knew that Plaintiff had a physical disability that
         3    limited his major life activities, including his ability to work, walk, talk, eat, swallow, and drink.
         4    Plaintiff was able to perform the essential job duties with reasonable accommodations for his
         5 I physical disability.
         6             19.        Defendant subjected Plaintiff to an adverse employment action when Defendant

         7    terminated Plaintiff. Plaintiff s physical disability was a substantial motivating reason for

         8    Defendant's decision to terminate Plaintiff. Plaintiff was harmed. Defendant's conduct was a

         9    substantial factor in causing Plaintiff's harm.

        10             20.        As a direct and proximate result of Defendant's willful, knowing, and intentional

~       11    discrimination against him, Plaintiff has suffered and will continue to suffer pain and suffering,

~       12    mental anguish, emotional distress, and personal injuries. Plaintiff is thereby entitled to general

Q     ~ 13    and compensatory damages in amounts to be proven at trial.
      ~
~     ~ 14             21.        As a direct and proximate result of Defendant's conduct, Plaintiff has suffered

      ~ 15    and will. continue to suffer pain and suffering and emotional distress. Plaintiff is thereby entitled
        16    to general and compensatory damage sin amounts to be proven at trial.
F--     17             22.        As a direct and proximate result of Defendant's conduct, Plaintiff has further

Cn      18    suffered and will continue to suffer a loss of earnings and other employment benefits and job

        19    opportunities. Plaintiff is thereby entitled to general and compensatory damages in amounts to

        20 I I proven at trial.
        21             23.        As a further, direct and proximate result of Defendant's violation of Cal. Gov.

        22 Code § 12900 et seq., Plaintiff has been compelled to retain the services of counsel to enforce th
        23    terms and conditions of his employment relationship with Defendant, and has thereby incurred,

        24    and will continue to incur, legal fees and costs, the full nature and extent of which are presently
        25    unknown to him. Plaintiff requests that attorneys' fees be awarded pursuant to Cal. Gov. Code §
        26    12925.
        27             24.        Plaintiff is informed and believes and based thereon alleges that the outrageous
        28    conduct of Defendant described above was done with malice, fraud and oppression and with



                                                                   5
                                                            COMPLAINT
                                                                                                                   Exhibit A
                                                                                                                    Page 9
       Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.21 Page 8 of 24




           1    conscious disregard for his rights, and with the intent, design, and purpose of injuring him. By
           2 reason thereof, Plaintiff is entitled to punitive or exemplary damages from Defendant in a sum
           3 I I according to proof at trial.
           4                                     SECOND CAUSE OF ACTION
           5                   Failure to Engage in the Interactive Process in Violation of FEHA
           6                                      Cal. Gov. Code § 12940 et seq.
           7                                         (Against All Defendants)

           8            25.     Plaintiff incorporates herein by reference, as though fully set forth herein, each
           9    and every allegation contained in paragraphs 1 through 24, inclusive of this Complaint.
          10            26.     Defendant is an employer in the State of California, as defined in FEHA, Cal.
~         11    Gov. Code § 12926.
~         12            27.     At all relevant times herein, Plaintiff was an employee of Defendant within the
Q     a    13 meaning of Cal. Gov. Code § 12926.
      ~
~     ~ 14              28.     Plaintiff had a physical disability that was known to Defendant. With a reasonable
          15 accommodation, including time off to recover, Plaintiff could perform the essential requirements
Q     ~ 16 of his job. Plaintiff was willing to participate in an interactive process to determine whether
F--       17    reasonable accommodation could be made so that Plaintiff would be able to perform the essentia:
tI~       18    job requirements. Defendant failed to participate in a timely good-faith interactive process with
          19 Plaintiffto determine whether reasonable accommodation could be made, and what type of
          20 reasonable accommodation would be appropriate for Plaintiffls disability. Plaintiff was harmed
          21    and Defendant's failure to engage in a good-faith interactive process was a substantial factor in
          22 causing Plaintiff's harm.
          23            29.     Plaintiff filed timely charges of failure to engage in the interactive process against
          24 Defendant with the DFEH, which issued right-to-sue notices to Plaintiff authorizing this lawsuit.
          25 Plaintiff has therefore exhausted his administrative remedies.
          26            30.     As a direct and proximate result of Defendant's willful, knowing, and intentional
          27 discrimination against him, Plaintiff has suffered and will continue to suffer pain and suffering,
          28


                                                                  6
                                                           COMPLAINT
                                                                                                                 Exhibit A
                                                                                                                 Page 10
       Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.22 Page 9 of 24




         1   mental anguish, emotional distress, and personal injuries. Plaintiff is thereby entitled to general
         2   and compensatory damages in amounts to be proven at trial.
         3            31.      As a direct and proximate result of Defendant's willful, knowing and intentional
         4   discrimination against him, Plaintiff has further suffered and will continue to suffer a loss of
         5   earnings and other employment damages in amounts to be proven at trial.
         6            32.      As a further, direct and proximate result of Defendant's.violation of Cal. Gov.
         7   Code § 12900 et seq., Plaintiff has been compelled to retain the services of counsel to enforce the
         8   terms and conditions of his employment relationship with Defendant, and has thereby incurred,
         9   and will continue to incur, legal fees and costs, the full nature and extent of which are presently
        10   unknown to him. Plaintiff requests that attorneys' fees be awarded pursuant to Cal. Gov. Code §
~,      11   12925.

ry      12            33.      Plaintiff is informed and believes and based thereon alleges that the outrageous
Q     a 13    conduct of Defendant described above was done with malice, fraud and oppression and with
      :D
~     ~ 14   conscious disregard for his rights, and with the intent, design, and purpose of injuring him. By
        15    reason thereof, Plaintiff is entitled to punitive or exemplary damages from Defendant in a sum
Q     ~ 16    according to proof at trial.

F-.     17                                       THIRD CAUSE OF ACTION

tn      18                  Failure to Accommodate in Violation of FEHA Cal. Gov. Code § 12940
        19                                          (Against All Defendants)

        20            34.      Plaintiff incorporates herein by reference, as though fully set forth herein, each
        21    and every allegation contained in paragraphs 1 through 33, inclusive of this Complaint.
        22            35.      Defendant is an employer in the State of California, as defined in the FEHA, Cal.
        23 I Gov. Code § 12926.
        24            36.      At all relevant times herein, Plaintiff was an employee of Defendant within the
        25    meaning of Cal. Gov. Code § 12926. Plaintiff had a physical disability that limited his major life
        26    activities, including his ability to work, walk, talk, eat, swallow, and drink. Defendant knew of
        27 ' Plaintiff's disability that limited his major life activities, including his ability to work, walk, talk,
        28    eat, swallow, and drink. Plaintiff was able to perform the essential job duties with reasonable


                                                              7
                                                          COMPLAINT
                                                                                                                 Exhibit A
                                                                                                                 Page 11
     Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.23 Page 10 of 24




          1   accommodation for his physical disability, including time off ffrom work.
         2           37.     Defendant failed to accommodate Plaintiff's disability in violation of FEHA as

         3 I forth above. Plaintiff was harmed and Defendant's failure to provide reasonable accommodation

         4    was a substantial factor in causing Plaintiff's harm.
          5          38.     Plaintiff filed timely charges of failure to accommodate against Defendant with

          6   the DFEH, which issues right-to-sue notices to Plaintiff authorizing this lawsuit. Plaintiff has
         7 I therefore exhausted his administrative remedies.

          8          39.     As a direct and proximate result of Defendant's conduct, Plaintiff has suffered

          9   and will continue to suffer damages, including, but not limited to, lost past and future wages and

        10 benefits and emotional distress, all in an amount to be determined at trial and in excess of the
~,      11    jurisdictional minimum of this court.

~       12           40.     Plaintiff is informed and believes, and thereon alleges, that Defendant, by

Q    a 13 engaging in the aforementioned acts and/or in authorizing and/or ratifying such acts, engaged in
     ~
~    ~ 14 willful, malicious, fraudulent, intentional, oppressive and despicable conduct, and acted with
J    ~ 15     willful and conscious disregard of the rights, welfare and safety of Plaintiff. Plaintiff should,
Q    3 16 therefore, be awarded exemplary and punitive damages against Defendant, and each of them, in
        17    an amount to be established that is appropriate to punish Defendant and deter others from

tn      18 I I engaging in such conduct.
        19                                    FOURTH CAUSE OF ACTION
        20             Failure to Prevent Discrimination and/or Retaliation in Violation of FEHA

        21                                         Cal. Gov. Code § 12940

        22                                         (Against All Defendants)

        23           41.     Plaintiff incorporates herein by reference, as though fully set forth herein, each

        24 and every allegation contained in paragraphs 1 through 40, inclusive of this Complaint.
        25           42.     Defendant is an employer in the State of California, as defined in FEHA, Cal.

        26 Gov. Code § 12926.
        27           43.     At all relevant times herein, Plaintiff was an employee of Defendant within the
        28 I I meaning of Cal. Gov. Code § 12926.


                                                               8
                                                         COMPLAINT
                                                                                                             Exhibit A
                                                                                                             Page 12
Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.24 Page 11 of 24




   1             44.   Plaintiff was subjected to discrimination and/or retaliation in the course of
  2    employment in violation of the FEHA, Cal. Gov. Code § 12940, et seq. as set forth herein.
  3              45.   Under FEHA, Cal. Gov. Code § 12940(k), an employer must take all reasonable
   4   steps necessary to prevent discrimination from occurring.
   5             46.   Defendant, through their managing agents and supervisors, should have but did
   6   not take all reasonable steps necessary to prevent discrimination and/or retaliation from
   7   occurring. Plaintiff was harmed, and Defendant's failure to take all reasonable steps to prevent
   8   the discrimination and/or retaliation was a substantial factor in causing PlaintifP's harm.
   9             47.   As a direct and proximate result of Defendant's willful, knowing, and intentional
  10   failure to prevent discrimination and retaliation against him, Plaintiff has suffered and will
       continue to suffer pain and suffering, mental anguish, emotional distress, and personal injuries.
       Plaintiff is thereby entitled to general and compensatory damages in amounts to be proven at
       trial.
                 48.   As a direct and proximate result of Defendant's willful, knowing and intentional
       retaliation against him, Plaintiff has further suffered and will continue to suffer a loss of earnings
       and other employment benefits and job opportunities. Plaintiff is thereby entitled to general and
       compensatory damages in amounts to be proven at trial.
                 49.   As a further, direct and proximate result of Defendant's violation of Cal. Gov.
  19   Code § 12900 et seq., Plaintiff has been compelled to retain the services of counsel to enforce th
  20 terms and conditions of his employment relationship with Defendant, and has thereby incurred,
  21   and will continue to incur, legal fees and costs, the full nature and extent of which are presently
  22 unknown to him. Plaintiff requests that attorneys' fees be awarded pursuant to Cal. Gov. Code §
  23 , 112965.
  24             50.   Plaintiff is informed and believes, and thereon alleges, that Defendant, by
  25   engaging in the aforementioned acts and/or in authorizing and/or ratifying such acts, engaged in
  26   willful, malicious, fraudulent, intentional, oppressive and despicable conduct, and acted with
  27 willful and conscious disregard of the rights, welfare and safety of Plaintiff. Plaintiff should,
  28   therefore, be awarded exemplary and punitive damages against Defendant, and each of them, in


                                                      9
                                                  COMPLAINT
                                                                                                        Exhibit A
                                                                                                        Page 13
      Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.25 Page 12 of 24




          1 I I an amount to be established that is appropriate to punish Defendant and deter others from
          2 I I engaging in such conduct.
          3                                       FIFTH CAUSE OF ACTION
          4                    Retaliation for Requests for Accommodation in Violation of FEHA
          5                                       Cal. Gov. Code § 12940 et seq.

          6                                           (Against All Defendants)

          7             51.     Plaintiff incorporates herein by reference, as though fully set forth herein, each
           8     and every allegation contained in paragraphs 1 through 50, inclusive of this Complaint.
           9            52.     Defendant is an employer in the State of California, as defined in the FEHA, Cal.

         10 Gov. Code § 12926.
~        11             53.     Plaintiff engaged in protected activity when Plaintiff requested reasonable

~        12 accommodations for his disability, including time off to recover. Defendant terminated Plaintiff,
Q     a 13 and Plaintiffls request for reasonable accommodations was a substantial motivating reason for
      ~
                                               Plaintiff. Plaintiff was harmed, and Defendant's decision to
~     ry 14 Defendant's decision to terminate
      0
         15 terminate Plaintiff was a substantial factor in causing him harm.
Q        16             54.     As a direct and proximate result of Defendant's conduct, Plaintiff has suffered

~--       17     and will continue to suffer pain and suffering and emotional distress. Plaintiff is thereby entitled
L10       18 I to general and compensatory damages in amounts to be proven at trial.
          19            55.      As a direct and proximate result of Defendant's violation of Cal. Gov. Code §
         20 12900 et seq., Plaintiff has been compelled to retain the services of oounsel to enforce the terms
         21      and conditions of his employment relationship with Defendant, and has thereby incurred, and
         22 will continue to incur, legal fees and costs, the full nature and extent of which are presently
         23 unknown to him. Plaintiff requests that attorneys' fees be awarded pursuant to Cal. Gov. Code §
         24 12965.
          25 I           56.     Plaintiff is informed and believes, and thereon alleges, that Defendant, by
          26 engaging in the aforementioned acts and/or in authorizing and/or ratifying such acts, engaged in
          27 willful, malicious, fraudulent, intentional, oppressive and despicable conduct, and acted with
          28 1 willful and conscious disregard of the rights, welfare and safety of Plaintiff. Plaintiff should,


                                                                  10
                                                            COMPLAINT
                                                                                                                 Exhibit A
                                                                                                                 Page 14
Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.26 Page 13 of 24




     1   therefore, be awarded exemplary and punitive damages against Defendant in an amount to be
    2    established that is appropriate to punish Defendant and deter others from engaging in such
     3 I conduct.
     4                                        SIXTH CAUSE OF ACTION
     5                            Wrongful Termination in Violation of Public Policy
     6                                           (Against All Defendants)

     7           57.     Plaintiff incorporates herein by reference, as though fully set forth herein, each
     8   and every allegation contained in paragraphs 1 through 56, inclusive of this Complaint.
     9           58.        At all relevant times herein, Plaintiff was employed by Defendant.
    10           59.        On or about December 4, 2020, Defendant terminated Plaintiff because of his
    11   disability and/or in retaliation fof his request for reasonable accommodation for a physical
    12   disability.
n   13           60.        Plaintiff is informed and believes that Plaintiff's request for a reasonable
D
~ 14     accommodation, and PlaintifP's disability, were each a substantial motivating reason for
~ 15     Plaintiff's discharge in violation of FEHA, Gov. Code § 12900 et seq. Plaintiff was harmed and
a 16     Defendants' conduct was a substantial factor in causing Plaintiffs harm.
    17           61.        It is the public policy of the State of California, as expressed in FEHA, that
    18   employees shall not be terminated because of their disabilities or because of their requests for
    19 I reasonable accommodations of disabilities.
    20           62.        By the aforesaid acts and omissions of Defendant, Plaintiff has been directly and
    21    legally caused to suffer actual damages including, but not limited to, loss of earnings, reliance
    22    damages, costs of suit and other pecuniary loss in an amount not presently ascertained, but to be
    23 I proven at trial.
    24           63.        As a direct and proximate result of Defendant's willful, knowing, and intentional
    25    retaliation, Plaintiff has suffered and will continue to suffer emotional distress and other
    26    employment benefits and job opportunities in an amount to be determined at trial.
    27           64.        Plaintiff is informed and believes, and thereon alleges, that Defendant, by
    28    engaging in the aforementioned acts and/or in authorizing and/or ratifying such acts, engaged in


                                                              11
                                                        COMPLAINT
                                                                                                             Exhibit A
                                                                                                             Page 15
Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.27 Page 14 of 24




   1! willful, malicious, fraudulent, intentional, oppressive and despicable conduct, and acted with
   2   willful and conscious disregard of the rights, welfare and safety of Plaintiff. Plaintiff should,
   3   therefore, be awarded exemplary and punitive damages against Defendant in an amount to be
  4    established that is appropriate to punish Defendant and deter others from engaging in such
  5    conduct.
   6                                        PRAYER FOR RELIEF
   7           WHEREFORE, Plaintiff prays judgment be entered in his favor and against Defendants,
   8   each of them, as follows:
   9           1.     For general and special damages in an amount according to proof;
  10           2.     For compensatory damages in an amount according to proof;
  11           3.     For punitive damages in an amount according to proof;
  12           4.     For reasonable costs of suit incurred;
a 13           5.     For pre judgment interest and post judgment interest on all damages awarded;
~
~ 14           6.     For reasonable attorney's fees and costs pursuant to statute, including but not
~ 15   limited to Gov. Code § 12965(b), according to proof; and
~ 16           7.     For such other and further relief as the Court may deem just and proper.
  17
  18   Dated: March 5, 2021                                STALWART LAW GROUP, APC
  19
                                                                       6f ~
  20                                                                           ,
                                                           By:_ 6 ~ '        I
                                                           JI-IN LEE OUCK
  21                                                       DAVID ANGELOFF
  22                                                       CINDY HICKOX
                                                           Attorney for Plaintiff KYEL HENDERSON
  23
  24
  25
  26
  27
  28


                                                        12
                                                  COMPLAINT
                                                                                                           Exhibit A
                                                                                                           Page 16
Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.28 Page 15 of 24




   1                                DEMAND FOR JURY TRIAL
   2         Plaintiff KYEL HENDERSON hereby demands trial by jury on all issues so triable in the
   3   Complaint.
   4

   5   Dated: March 5, 2021
                                                     STALWART LAW GROUP, APC
   6

   7                                                           ~~
                                                     By:
   8                                                 JI-IN LEE-HOUCK`
                                                     DAVID ANGELOFF
   9                                                 CINDY HICKOX
                                                     Attorney for Plaintiff KYEL HENDERSON
  10
  11
  12
n 13
~
~ 14
~ 15
~ 16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                   13
                                             COMPLAINT
                                                                                             Exhibit A
                                                                                             Page 17
   Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.29 Page 16 of 24

                                                                                                       FOR COURTUSEONLY
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS:        330 W Broadway
 MAILING ADDRESS:       330 W Broadway
 CITY AND ZIP CODE:     San Diego CA 92101-3827
 BRANCH NAME:           Central

I Short Title: Henderson VS Charter Communications Holding Company LLC [IMAGED]               I

                                                                                                CASE NUMBER:
               NOTICE OF CONFIRMATION OF ELECTRONIC FILING                                    I 37-2021-00009629-CU-WT-CTL


          San Diego Superior Court has reviewed the electronic filing described below. The fee assessed for
          processing and the filing status of each submitted document are also shown below.

          Electronic F[lina Summary Data
          Electronically Submitted By:               Ji-In Houck
                  On Behalf of:                      Kyel Henderson
          Transaction Number:                        2950843
          Court Received Date:                       03/05/2021

                  Filed Date:                        03/05/2021
                  Filed Time:                        10:55 AM

          Fee Amount Assessed:                       $435.00
          Case Number:                               37-2021-00009629-CU-WT-CTL

          Case Title:                                Henderson VS Charter Communications Holding Company LLC [IMAGED]
          Location:                                  Central
          Case Type:                                 Wrongful Termination
          Case Category:                             Civil - Unlimited
          Jurisdictional Amount:                     > 25000

          Status                                    Documents Electronically F[led/Received

          Accepted                                   Complaint

          Accepted                                   Civil Case Cover Sheet

          Accepted                                   Original Summons


          Comments


          Clerk's Comments:
          Events Scheduled

          Hearing(s)                                     Date                 Time        Location       Department
          Civil  Case         Management                 09/10/2021            09:30 AM      Central         C-69
          Conference

          Electronic F[ling Service Provider Information

          Service Provider:            Green Filing
          Email:                       support@efilinghelp.com



   03/08/2021                                         NOTICE OF CONFIRMATION OF FILING


                                                                                                                          Exhibit A
                                                                                                                          Page 18
Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.30 Page 17 of 24



     Contact Person:   Green Filing, LLC Support
     Phone:            (801) 448-7268




03/08/2021                         NOTICE OF CONFIRMATION OF FILING


                                                                         Exhibit A
                                                                         Page 19
     Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.31 Page 18 of 24

 ATTORNEY OR PARTY wITHOUT ATTORNEY (Name, State Bar nuwn6er. and address):                                                      FOR COURT USE ONL
                                                                                                                                                 LY
— Ji-In Lee Houck (SBN 280088); Cindy Hickox (SBN 323016)
     STALWART LAW GROUP, APC; 1100 Glendon Avenue, Suite 1840, Los Angeles,
     CA 90024; MAILING ADDRESS: 8605 Santa Monica Blvd., PMB 72538, West                                             ELECTROHICALL'Y FILED
     Hollywood, CA 90069                                                                                                 5cperior Cowrt af Califamia,
          TELEPHONE NO.: 310 - 954-2000                         FAx No.: 310-943-0303                                       Caurtty of San Liego
 ATTORNEY FOR (Name): Plalntlff Kyel Henderson                                                                           iD3a05f2iD2"I at 16:65:19 Plui
SUPERIOR COURT OF CALIFORNIA, COUNTY OF              San Diego                                                            Cberk of the 5uperior Court
         STREETADDRESS: 330 west         BToadway
                                                                                                                   By Jose Hemndea,Deputy Clerk
         MAILINGADDREss: 330 West Broadway
                                 o, 92101
      CITY AND ZIP CODE: San Die}Q'
           BRANCH NAME: Hall of JUstice
  CASE NAME:
  Henderson v. Charter Communication Holdin s Com an , LLC
                                                                                                                 CASE NUMBER:
         CIVIL CASE COVER SHEET                                    Complex Case Designation
~✓        Unlimited     0            Limited                                                                       37-2021-00009629- C U-UUf- CTL
                                                               0      Counter       ~     Joinder
          (Amount                    (Amount                                                                     JUOGE:
          demanded,                  demanded is               Filed with first appearance by defendant                    Judge Katherine Baoal
          exceeds $25,000)           $25,000 or less)              (Cal. Rules of Court, rule 3.402)              DEPT:

                                         Items 1-6 below must be completea (see instrucrlons on paqe G).
     Check one box below for the case type that best describes this case:
     Auto Tort                                             Contract                                       Provisionally Complex Civil Litigation
                                                           0       Breach of contract/warranty (06)       (Cal. Rules of Court, rules 3.400-3.403)
     0      Auto (22)
     =      Uninsured motorist (46)                                Rule 3.740 collections (09)            0     Antitrust/Trade regu[ation (03)
     Other PI/PD/WD (Personai Injury/Property                      Other collections (09)                 Q     Construction defect (10)
     DamageMlrongful Death) Tort                           Q       Insurance coverage (18)                Q     Mass tort (40)
     ~      Asbestos (04)                                  Q     Other contract (37)                      ~     Securities litigation (28)
     Q      Product liability (24)                         Real Property                                  Q     Environmental/Toxic tort (30)
     Q      Medical malpractice (45)                       Q     Eminent domain/Inverse                   0     Insurance coverage c[aims arising from the
     ~    Other PI/PDM/D (23)                                    condemnation (14)                              above listed provisionally comp[ex case
                                                             Wrongful eviction (33)                             types (41)
     Non-PI/PDNUD (Other) Tort                          ~
            ustneso                                     ~    Other real properry (26)                     Enforcement of Judgment
     =    B'       s t rt/unfair business practice (07)
     ~    Civil rights (08)                             Unlawful Detainer                                 Q     Enforcement of judgment (20)
     ~    Defamation (13)                               Q    Commercial (31)                              Miscellaneous Civil Complaint
     0      Fraud (16)                                     0       Residential (32)                       ~     RICO (27)
     ~      Intellectual property (19)                     ~       Drugs (38)                             Q     Other comp[aint (not specified above) (42)
     ~      Profess]onal neg[igence (25)                   Judlclal Revlew                                Miscellaneous Civil Petition
     ~    Other non-PI/PDMID tort (35)                     ~     Asset forteiture (05)                    Q    Partnership and corporate governance (21)
     Emplovment                                            ~       Petition re: arbitration award (11)    Q    Other petition (not specified above) (43)
          Wrongful termination (36)                        Q       Writ of mandate (02)
     U       Other emp[oyment (15)                         L_J Other'udicial review 39)
2. This case         is    M      is not    complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.       Large number of separately represented parties          d. 0   Large number of witnesses
   b.       Extensive   motion practice  raising difficult or novel e. 0   Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve                  in other counties, states, or countries, or in a federal court
   c.       Substantial amount of documentary evidence              f. =   Substantial postjudgmentjudicial supervision

3.    Remedies sought (check all that apply): a.© monetary b.0 nonmonetary; declaratory or injunctive relief                                          C. Mpunitive
4.    Number of causes of action (specify): Six (6)
5.    This case 0       is   0 ✓ is not a ciass action suit.
6.    If there are any known related cases, file and serve a notice of related case. (You may use for CM-015.)
Date: March 05, 2021                                                                                                 I
Cindy Hickox                                                                             1               L -r _'i~i~         OR ATTORNEY


  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small c]aims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result i
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl~.                               aqe 1 of 2I
Fonn Adopted for Mandatory Use                             CIVIL CASE COVER SHEET                                   Cal. Rules of Court, nrles 2.30, 3.220, 3.400-3.403, 3.740;
  Judidal Council of Califomia                                                                                              Cal. Standards of Judicial Administration, std. 3.10
  CM-010 [Rev. July 1, 2007]                                                                                                                              wunv.courtinro.ca.gov

                                                                                                                                                                Exhibit A
                                                                                                                                                                Page 20
    Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.32 Page 19 of 24

                                                                                                                                       CM-0'10
                                  INSTRUCTIOfVS ON HOW TO COMPLETE THE C01/ER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civit Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, servlces, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under ruie 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintifPs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                           CASE TYPES AND EXANIPLES
Auto Tort                                        Contract                                          Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of ContractlWarranty (06)              Rules of Court Rules 3.400-3.403)
          DamagetWrongful Death                          Breach of Rental/Lease                           Antitrust(frade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlaavful detainer            Construction Defect (10)
          case involves an uninsured                              or wrongful eviction)                   Claims Involving Mass Tort (40)
          motorist claim subject to                      ContractlWarranty Breach-Seller                  Securities Litigation (28)
          arbitration, checkthis item                         Plaintiff (not fraud ornegllgence)          Environmentaj(roxic Tort (30)
          instead ofAuto)                                Negligent Breach of Contract/                    Insurance Coverage C[aims
Other PIlPDRfilD (Personal Injuryl                            Warranty                                        (arlsing from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of ContractNVarranty                    case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                              Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case-Seller Plaintiff                     Abstract of Judgment (Out of
                                                         Other Promissory Note/Co[jections                          County)
          Asbestos Personal Injury/
                Wrongful Death                                Case                                            Confession of Judgment (non-
     Product Liabi[ity (not asbestos or             Insurance Coverage (not provisionally                           domestic relations)
          toxfc%nvironmental) (24)                       complex) (18)                                        Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
          Medical Malpractice-                           Other Coverage                                           (not unpaid taxes)
                 Physicians & Surgeons               Other Contract (37)                                      Petition/Certifica₹ion of Entry of
          Other Professional Health Care                 Contractual Fraud                                        Judgment on Unpaid Taxes
                 Malpractice                             Other Contract Dispute                               Other Enforcement of Judgment
                                                 Real Property                                                      Case
     Other PI/PDNVD (23)
          Premises Liabijity (e.g., slip            Eminent Domain/inverse                           Miscellaneous Civil Complaint
                 and fall)                               Condemnation (14)                                RICO (27)
           jntentional Bodily Injury/PDMID          Wrongful Eviction (33)                                Other Complaint (not specified
                                                                                                              above) (42)
                 (e.g., assault, vandalism)         Other Real Proper[y (e.g., quiet title) (26)
          Intentional Infliction of                                                                           Declaratory Relief Only
                                                         Writ of Possession of Reaj Properry                  Injunctive Relief Only (non-
                 Emotional Distress                      Mortgage Foreclosure
                                                                                                                    harassment)
          Neg[igent Infliction of                        Quiet Title
                 Emotional Distress                      Other Real Property (not eminent                     Mechanics    Lien
          Other PI/PDM/D                                                                                      Other Commercial Compiaint
                                                         domain, landlordttenant, or
                                                                                                                    Case (non-tortJnon-complex)
Non-PIOPDMlD (Other) Tort                                foreclosure)
                                                                                                              Other Civil Complaint
     Business Tort/Unfair Business               Unlawful Detainer                                                 (non-tort/non-complex)
        Practice (07)                               Commercial (31)                                  AAiscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                     Partnership and Corporate
         false arrest) (not civil                   Drugs (38) (if the case involves illegal                  Governance (21)
          harassment) (08)                               drugs, check this item; othenuise,               Other Petition (not specifled
     Defamation (e.g., slander, libel)                   report as Commercial orResidential)                  above) (43)
            (13)                                 Judicial Review                                              Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                     Workplace Violence
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                       E[der/Dependent Adujt
     Professional Negligence (25)                   Writ of Mandate (02)                                            Abuse
         Legal Malpractice                               Writ-Administrative Mandamus                         Election Contest
         Other Professional Malpractice                  Writ-Mandamus on Limited Court                       Petition for Name Change
              (not medical orlegal)                          Case Matter                                      Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ-Other Limited Court Case                              Claim
Employment                                                   Review                                           Other Civil Petition
     Wrongful Termination (36)                      Other Judicial Review (39)
     Other Employment (15)                               Review of Heajth Officer Order
                                                         Notice of Appeal-Labor
                                                            Commissioner Appeals
CM-010 [Rev. Ju{y 1, 2007]                           CIVIL CASE COVER SHEET                                                             Page 2 of 2




                                                                                                                                     Exhibit A
                                                                                                                                     Page 21
   Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.33 Page 20 of 24

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREETADDRESS:       330 W Broadway
MAILING ADDRESS:     330 W Broadway
CITY AND ZIP CODE:   San Diego, CA 92101-3827
BRANCH NAME:         Central
TELEPHONE NUMBER: (619) 450-7069

PLAINTIFF(S) / PETITIONER(S):              Kyel Henderson

DEFENDANT(S) / RESPONDENT(S): Charter Communications Holding Company LLC


 HENDERSON VS CHARTER COMMUNICATIONS HOLDING COMPANY LLC [IMAGED]
                                                                                            CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT
 and CASE MANAGEMENT CONFERENCE                                                             37-2021-00009629-CU-WT-CTL

CASE ASSIGNED FOR ALL PURPOSES TO:
Judge: Katherine Bacal                                                               Department: C-69


COMPLAINT/PETITION FILED: 03/05/2021


TYPE OF HEARING SCHEDULED                            DATE         TIME             DEPT               JUDGE
Civil Case Management Conference                     09/10/2021   09:30 am         C-69                Katherine Bacal


Due to the COVID-19 pandemic, all hearings will be conducted remotely until further notice. Absent an order of the court, personal
appearances at the hearing will not be allowed. For information on arranging telephonic or video appearances, contact CourtCall at
(888)882-6878, or at www.courtcall.com. Please make arrangements with CourtCall as soon as possible.

A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).

AII counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.

IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.

ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.

TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.

COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.

DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to nc more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)

JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.



COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.

*ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev. 01-17)                                                                                                        Page: 1
                                                       NOTICE OF CASE ASSIGNMENT


                                                                                                                               Exhibit A
                                                                                                                               Page 22
  Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.34 Page 21 of 24




     ~~°u"°'ra~-               Superior Court of California
                                  County of San Diego
    ;~. .



                 NOTICE OF ELIGIBILITY TO eFILE
            AND ASSIGNMENT TO IMAGING DEPARTMENT

      This case is eligible for eFiling. Should you prefer to electronically file documents, refer to
General Order in re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information.

       This case has been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).

        On August 1, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program ("Program"). As of August 1, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court's website.

        You should be aware that the electronic copy of the filed document(s) will be the official court
fecord pursuant to Governxnent Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).

      It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.
       On all pleadings filed after the initial case originating filing, all parties must, to the extent it is
feasible to do so, place the words "IMAGED FILE" in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




                                                                                                         Page: 2




                                                                                                        Exhibit A
                                                                                                        Page 23
   Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.35 Page 22 of 24

                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                               ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION




NOTICE: AII plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
               (2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
               (3) the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantaaes and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the .
particular case:

           Potential Advantages                              Potential Disadvantages
           • Saves time                                      • May take more time and money if ADR does not
           • Saves money                                       resolve the dispute
           • Gives parties more control over the dispute     • Procedures to learn about the other side's case (discovery),
             resolution process and outcome                    jury trial, appeal, and other court protections may be limited
           • Preserves or improves relationships               or unavailable


Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court's ADR
webpage at http://www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a"mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concems or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a"settlement ofFicer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC CIV-730 (Rev 12-10)    ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                                 Page:i



                                                                                                                        Exhibit A
                                                                                                                        Page 24
  Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.36 Page 23 of 24


Other ADR Processes: There are several other types of ADR wfiich are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to leam about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Proarams for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of inediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca.Qov/adr and click on the
"Mediator Search" to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court's ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially .
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have,practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division II, Chapter III and Code Civ. Proc. S 1141.10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court's ADR webpage at www.sdcourt.ca.4ov/adr or contact the
court's Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolution Programs Act (DRPA) funded ADR Programs: The following, community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code §§ 465 et seq.):
       •   In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
           www.ncrconline.com or (619) 238-2400.
       •   In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.org or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Leaal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attomey, the Califomia State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.qov/selfhelp/lowcost.




sosccIvaso(Rev 12-10)      ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                            Page:2



                                                                                                                    Exhibit A
                                                                                                                    Page 25
   Case 3:21-cv-00614-BEN-WVG Document 1-3 Filed 04/09/21 PageID.37 Page 24 of 24

                                                                                                                                 FOR COURTUSEONLY
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREETADDRESS:             325 S. Melrose
 MAILINGADDRESS:            325 S. Melrose
 CITY, STATE, & ZIP CODE:   Vlsta, CA 92081-6695
 BRANCH NAME:               Norfh COunty

  PLAINTIFF(S):

  DEFENDANT(S):

  SHORT TITLE:

                            STIPULATION TO USE ALTERNATIVE                                                         CASE NUMBER:
                                                                                                                    Department:
                                DISPUTE RESOLUTION (ADR)

  Judge:

  The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
  alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.

      ❑     Mediation (court-conhected)                                  ❑       Non-binding private arbitration

      ❑     Mediation (private)                                          ❑       Binding private arbitration

      ❑     Voluntary settlement conference (private)                    ❑       Non-binding judicial arbitration (discovery until 15 days before trial)

      ❑     Neutral evaluation (private)                                     ❑   Non-binding judicial arbitration (discovery until 30 days before trial)

      ❑     Other (specify e.g., private mini-trial, private judge, etc.):




   It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)




  Altemate neutral (for court Civil Mediation Program and arbitration only):


  Date:                                                                                        Date:




  Name of Plaintiff                                                                             Name of Defendant




   Signature                                                                                   Signature



  Name of Plaintiffs Attorney                                                                  Name of Defendant's Attomey




  Signature                                                                                    Signature
  If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  It is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court wlll place this matter on a 45-day dismissal calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.
                                                                                                               JUDGE OF THE SUPERIOR COURT
  Dated:
SDSC CIV-359 (Rev 12-10)                                                                                                                                      Page: 7
                                    STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION


                                                                                                                                                           Exhibit A
                                                                                                                                                           Page 26
